DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant is invited to schedule an interview as the examiner has questions regarding the intended interpretation of the term “contour”.

Specification
The disclosure is objected to because of the following informalities: 
Regarding paragraph 7, “a bottleneck describes a contour than cannot be produced without a contour breach” should be “a bottleneck describes a contour that cannot be produced without a contour breach.”
Appropriate correction is required.

Claim Interpretation
The term "or" is interpreted as being satisfied by any of the given options. A piece of prior art which reads on one of the options sufficiently satisfies the entire portion of the claim. 
Regarding claim 13, the term “bottleneck” is being interpreted according to the definition provided in Paragraph 7 of the specification, namely “a bottleneck describes a contour than cannot be produced without a contour breach”.
The term “averaged linear movement” in claim(s) 15 can comprise a variety of aspects such as averaged speed of the movement, averaged path of the movement, averaged length of the movement, etc. For purpose of examination, the term “average linear movement” will be interpreted as standardizing at least one aspect of the movement as to reduce errors and deviations when the laser is machining the cutting path.


Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 10 and 16, the term “high-energy beam” renders the claim indefinite. Paragraph 13 of the specifications teaches that the invention is suitable for laser beam cutting, waterjet cutting, gas cutting, plasma fusion cutting, and milling. One of ordinary skill in the art would be unable to determine which of these methods are covered under “high-energy beam” as, for example, not all laser beams are necessarily high energy and so the term laser beam is not a subcategory of the term “high-energy beam”. Claims 11-18 are rejected under due to their dependence upon claim 10. For purposes of examination, the term “high-energy beam” will be interpreted under the limitations provided by claim 11, namely that the high-energy beam is a laser beam.
Regarding claim 14, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 10 and 12 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Bestenlehrer (US 6043452 A).
	Regarding claim 10, Bestenlehrer teaches a method for severing a solid body, comprising: 
storing at least one defined contour (Column 4 Lines 14-17; CNC data of the workpiece 14 to be processed) in a control unit (control device 6) configured to detect contour breaches (Column 4 Lines 8-20; control device forms a contour measuring device which can be used to detect desired/actual deviation) 
Column 2 Lines 43-50 teaches that faults or deviations detected during second half of pairs of partial sealing surface which are corrected or neutralized. 
and to avoid contour breaches (Column 2 Lines 24-34; duration between measuring and processing is minimized to reduce the likelihood of faulty removal of material); 
Column 4 Lines 9-14 teach that the entire installation is controlled by control device 6.
and moving a high-energy beam (laser beam 5) along a contour on a surface of the solid body (Column 3 Line 66 - Column 4 Line 4; laser beam 5 is swept over the contour of the surface of the , with the surface of the solid body facing the high-energy beam (Figure 3; the surface of workpiece 14 can clearly be seen facing the laser beam 5); 
See claim interpretation above for “high-energy beam”.
producing with the high-energy beam a cutting gap (Column 2 Lines 57-62; material is removed by the laser beam)
The process of removing material inherently creates a gap where the material once was.
comparing the contour with the defined contour stored in the control unit (Column 4 Line 66-Column 5 Line 7; actual data of the workpiece stored in the control unit is compared with the desired data), 
and when a contour breach is detected and the contour on the surface of the solid body matches the defined contour, automatically deactivating avoidance of the contour breach, 
and when a contour breach is detected and the contour on the surface of the solid body does not match the defined contour, omit the contour.
The MPEP teaches that the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. MPEP § 2111.04II.
Because detecting the contour breach is conditional, the limitations based on that detection are not required.
The MPEP further teaches that the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.

Regarding claim 12, Bestenlehrer teaches the method of claim 10, wherein:
the defined contour (data of the workpiece 14) is specified in a NC program of the control unit (Column 4 Lines 14-17; data of the workpiece 14 is CNC data and is stored in a storage device of control device 6).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 10-16 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Seki (US 5963451 A) in view of Dietz (US 20100155375 A1).
Regarding claim 10, Seki teaches a method for severing a solid body, comprising: 
storing at least one defined contour (Column 4 Lines 48-67; curved surfaces for which references are set) in a control unit (Column 6 Lines 48-60; set in memory of CAD/CAM system) configured to detect contour breaches (Column 5 Lines 38-55; modification completion input indicating modifications to the curved surface with currently no assigned references is complete) and to avoid contour breaches (Column 5 Lines 38-55; if the modified curved surface is one for which none of the references are set the process is terminated); 
The system is set up the avoid the situation where a curved surface is modified for which none of the references are set for that curved surface.
comparing the contour (new curved surface after modifications are made) with the defined contour stored in the control unit (comparing new curved surface with curved surfaces stored in control unit which contain predefined references), and when a contour breach is detected (modification to the curved surface are made with no assigned references) and the contour on the surface of the solid body matches the defined contour (if the new curved surface matches the curved surfaces saved in the control unit which contain relevant references), automatically deactivating avoidance of the contour breach (Column 5 Lines 38-55; references are set for the modified curved surface and the functions assigned by the set reference are invoked),
In this situation because there is a match between the new modified curved surface and the curved surfaces saved in the control unit which contain relevant references, the termination of the modification process is avoided.
and when a contour breach is detected and the contour on the surface of the solid body does not match the defined contour, omit the contour (Column 5 Lines 38-55; if the curved surface is one for which none of the references are set, the process is terminated at this point).
	The references of the curved surface are used to implement the cutting path computation of the curved surface (Column 6 Lines 48-60).
Seki fails to teach:
moving a high-energy beam along a contour on a surface of the solid body, with the surface of the solid body facing the high-energy beam; producing with the high-energy beam a cutting gap;
Dietz teaches a machining device which uses a high-energy machining mean, more specifically a laser beam, to remove material from workpieces (abstract), wherein:
and moving a high-energy beam (Paragraph 35; moving machining head 16 which outputs high-energy machining beam 22 through means of multi-axial robot 12) along a contour on a surface of the solid body (Figure 1; machining beam 22 is moved along weld gap 18 on curved surface of the , with the surface of the solid body facing the high-energy beam (Figure 1; surface of 28 where weld gap 18 is located is facing the machining beam 22); 
producing with the high-energy beam a cutting gap (abstract; high-energy machining beam is used to remove material from the workpiece); 
	It is well known in the art that removing material from a workpiece along a cutting path with a high-energy beam results in a cutting gap as evidenced by cutting gap 24 and laser beam 5 in Figures 1 and 2 of HEESE (US 20130319980 A1).
	It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Seki to incorporate the teachings of Dietz and used the Curved surfaces for which references are set to update the cutting path of the machining head. This would be done to automatically recreate a cutting path for the workpiece when the shape of the workpiece changes or needs to be updated (Seki Column 1 Lines 11-18).
The MPEP teaches that the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
	
Regarding claim 11, Seki as modified teaches the method of claim 10.
Dietz further teaches: 
the high-energy beam is a laser beam (Paragraph 1; machining head is designed to provide a laser beam) and the solid body is severed by laser cutting.
	It is well known in the art that moving a laser beam along a cut path can sever a workpiece as evidenced by Figures 10-14 of Finn (US 20100181165 A1).

Regarding claim 12, Seki as modified teaches the method of claim 10, wherein:
the defined contour is specified in a NC program of the control unit (Column 6 Lines 48-60; the specific references of the curved surface are used to assign functions which are invoked for the NC data re-origination).

Regarding claim 13 Seki as modified teaches the method of claim 10, wherein:
the control unit identifies a contour breach (a modification to the curved surface) of the defined contour (curved surfaces for which references are set) as a bottleneck.
	See claim interpretation for “bottleneck”.
	A bottleneck describes a contour than cannot be produced without a contour breach. Column 5 Lines 38-55 teaches that if the curved surface is one for which none of the references are set, the process is terminated at this point. A contour breach (or modification to the curved surface) of the defined contour (a defined curved surface for which references are set) would result in a curved surface which may not contain references. A contour which contains curved surfaces for which no references are set cannot be used to produce a cutter path unless additional modifications (a new contour breach) are made and thus the control unit would terminate the process of modifying the curved surface. 

Regarding claim 14, Seki as modified teaches the method of claim 10, wherein:
the defined contour (Column 4 Lines 48-67; curved surfaces for which references are set) is implemented as a slot, preferably as a bending slot.
	The references of the curved surface are later used to implement the cutting path computation (Column 6 Lines 48-60). 
	It is well known in the art that removing material from a workpiece along a cutting path with a high-energy beam results in a slot as evidenced by cutting gap 24 and Figure 2 of HEESE (US 20130319980 A1) wherein the gap is described in Paragraph 20 as a cutting gap slot.

Regarding claim 15, Seki as modified teaches the method of claim 10, wherein:
the defined contour (Column 4 Lines 48-67; curved surfaces for which references are set) is implemented as an I-slot (I-slot), a rounded I-slot, a T-slot or a rounded T-slot.
	See claim interpretation for “or” above. 
	The references of the curved surface are later used to implement the cutting path computation (Column 6 Lines 48-60). 
It is well known in the art that removing material from a workpiece along a cutting path with a high-energy beam results in a slot as evidenced by cutting gap 24 and Figure 2 of HEESE (US 20130319980 A1) wherein the gap is described in Paragraph 20 as a cutting gap slot.
	As can be seen from Figures 5(a-c) of Seki, the intended cutting path consists of a series of curved I-slots linked together across the surface of the workpiece.

Regarding claim 17, Seki teaches a control unit (CAD/CAM system), comprising: 
a memory (Column 6 Lines 48-60; memory of CAD/CAM system where references are stored) storing at least one defined contour (Column 4 Lines 48-67; curved surfaces for which references are set) 
and a first functionality detecting contour breaches (Column 5 Lines 38-55; modification completion input indicating modifications to the curved surface with currently no assigned references is complete) and a second functionality for avoiding contour breaches (Column 5 Lines 38-55; if the modified curved surface is one for which none of the references are set the process is terminated), 
The system is set up the avoid the situation where a curved surface is modified for which none of the references are set for that curved surface.
wherein the control unit (CAD/CAM system) is configured to compare a contour (new curved surface after modifications are made) to be cut in the solid body with the defined contour (Column 5 Lines 38-55; curved surfaces for which references are set) and, 
The references of the curved surface are used to implement the cutting path computation of the curved surface (Column 6 Lines 48-60).
when a contour breach (Column 4 Lines 48-67; detect modifications to the curved surface are made with no assigned references) is detected and the contour to be cut matches the defined contour (if the new curved surface matches the curved surfaces saved in the control unit which contain relevant references), automatically deactivating avoidance of the contour breach (Column 5 Lines 38-55; references are set for the modified curved surface and the functions assigned by the set reference are invoked),
In this situation because there is a match between the new modified curved surface and the curved surfaces saved in the control unit which contain relevant references, the termination of the modification process is avoided.
and when a contour breach is detected and the contour on the surface of the solid body does not match the defined contour, omit the contour (Column 5 Lines 38-55; if the curved surface is one for which none of the references are set, the process is terminated at this point).
Seki fails to teach:
a memory storing at least one defined contour of a cutting gap in a solid body to be severed, 
Dietz teaches a machining device which uses a high-energy machining beam to remove material from workpieces (abstract), wherein:
a high-energy beam (Paragraph 35; moving machining head 16 which outputs high-energy machining beam 22 through means of multi-axial robot 12) is moved along a contour of a surface of the  (Figure 1; machining beam 22 is moved along weld gap 18 on curved surface of the workpiece 28); 
producing with the high-energy beam a cutting gap in the solid body to be severed (abstract; high-energy machining beam is used to remove material from the workpiece); 
	It is well known in the art that removing material from a workpiece along a cutting path with a high-energy beam results in a cutting gap as evidenced by cutting gap 24 and laser beam 5 in Figures 1 and 2 of HEESE (US 20130319980 A1).
	It is well known in the art that moving a laser beam along a cut path severs a workpiece as evidenced by Figures 10-14 of Finn (US 20100181165 A1).
	It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Seki to incorporate the teachings of Dietz and used the Curved surfaces for which references are set to update the cutting path of the machining head. This would be done to automatically recreate a cutting path for the workpiece when the shape of the workpiece changes or needs to be updated (Seki Column 1 Lines 11-18).

Regarding claim 18, Seki further teaches the control unit of claim 17.
Dietz further teaches:
A control unit (control unit 30) controls a laser cutting machine (Column 3 Lines 29-33; controls power adjustor, laser condenser transporter, and speed regulator of laser processor 10).
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Seki to incorporate the teachings of Dietz and have a single control device control both the Curved surfaces for which references are set as well as the laser processor 10 since the MPEP teaches that making a device integral is not sufficient to distinguish from prior art. MPEP2144VB.


	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Seki (US 5963451 A) in view of Dietz (US 20100155375 A1) and in further view of Song (US 5589090 A).
Regarding claim 16, Seki as modified teaches the method of claim 13.
Seki fails to teach: 
moving the high-energy beam along the defined contour with an averaged linear movement, when the contour breach of the defined contour is defined as a bottleneck.
	Song teaches a laser cutting apparatus suitable for making a cutting groove, wherein:
	The processing speed of the laser transporter 14 is regulated by a regulator 15 and the processing speed with respect to the object is maintained if the actual cutting width is within a permissible error of the standard dimension (Column 5 Lines 6-12).
Please see 112b on “averaged linear movement” above.
	It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Seki to incorporate the teachings of Song and have a regulator regulate the processing speed of the laser with respect to the workpiece. This would be done to ensure that the cutting width is within a permissible error of the standard dimension, which addresses the same issue that the applicant brings up on minimizing errors and deviations (Applicant Paragraph 25).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN JEFFERSON WANG whose telephone number is (571)272-7782. The examiner can normally be reached M-Th 7:30AM-5:30PM (E.S.T).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F.J.W./Examiner, Art Unit 3761            


/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761